DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-11, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terlizzi et al (US 62/925,952 published as US 2021/0084402 A1).
Regarding claim 1, Terlizzi et al disclose an audio output device to be worn in an ear of a user (Terlizzi et al; Fig 6B), the audio output device comprising: a buffering member (Terlizzi et al; Fig 6B; 606) comprising a biometric sensor (Terlizzi et al; Fig 6B; Para [0047]) and a first terminal connected to the biometric sensor (Terlizzi et al; Para [0004] of US 62/925,952 published as Para [0042]); a housing comprising a portion to which the buffering member is mounted (Terlizzi et al; Fig 6B; 602); a second terminal disposed in the portion of the housing and electrically connected to the first terminal of the buffering member (Terlizzi et al; Para [0004] of US 62/925,952  published as Para [0042]; "
[0004] In various embodiments, the identification tag in a cushioning member can be a "passive" tag that does not require a power source in order to be read by an earpiece. For example, the identification tag can be implemented using a magnet whose presence and geometry can be detected using currents generated by reader circuitry located in the earpiece. As another example, the identification tag can be implemented using an optical pattern (e.g., alternating regions of high and low reflectivity) that can be scanned using reader circuitry that includes a light source and light detector located in the earpiece. As yet another example, the identification tag can be implemented as a passive NFC or RFID tag, and the reader circuitry in the earpiece can include a compatible NFC or RFID reader. As still another example, the identification tag can be implemented as an inductive coil with a particular resonant frequency, and the reader circuitry in the earpiece can include a tuner to detect the resonant frequency of the coil. The foregoing are examples of "contactless" identification that do not require an electrical connection between the earpiece and the cushioning member. In other embodiments, a passive identification tag can be implemented using one or more electrical contacts. For instance, an identification tag can include a set of contacts, each of which may or may not be connected to a ground contact, and the reader circuitry in the earpiece can connect to the contacts and read the identification data by detecting the connection pattern of contacts in the identification tag. As another example, an identification tag can be implemented using a resistor having a specific resistance value coupled between two electrical contacts, and the reader circuitry in the earpiece can read the identification data by measuring the resistance value. In still other embodiments, the identification tag can be active, and the tag can draw enough power from the earpiece to communicate identification data to the reader circuitry via a wired or wireless communication channel.
The sensor in the buffer member has contact interpreted as first terminal which connect to reader circuitry in the earpiece through second terminals); and a control circuit positioned inside the housing and operatively connected to the biometric sensor, the first terminal, and the second terminal (Terlizzi et al; controller 302), wherein the control circuit is configured to: supply power to the biometric sensor through the second terminal if the first terminal and the second terminal are connected (Terlizzi et al; Para [0004] of US 62/925,952  published as Para [0042]; Para [0004]… and the tag can draw enough power from the earpiece to communicate identification data to the reader circuitry via a wired or wireless communication channel), and receive at least one piece of biometric signal data obtained from the biometric sensor of the buffering member through the second terminal (Terlizzi et al; Para [0004] of US 62/925,952  published as Para [0042]; “Para [0004]--- to communicate identification data to the reader circuitry via a wired or wireless communication channel---).

Regarding claim 10, Terlizzi et al disclose the audio output device of claim 1, further comprising a communication module, wherein the control circuit is configured to transmit at least one piece of the obtained biometric signal data to an external electronic device through the communication module (Terlizzi et al; Para [0029] of US 62/925,952 published as Para [0052]).

Regarding claim 11, Terlizzi et al disclose a method of operating an audio output device, the method comprising: if a first terminal disposed in a buffering member and connected to a biometric sensor (Terlizzi et al; Para [0004] of US 62/925,952  published as Para [0042]) and a second terminal disposed in a portion of a housing to which the buffering member is mounted are connected (Terlizzi et al; Para [0004] of US 62/925,952  published as Para [0042]; "
[0004] In various embodiments, the identification tag in a cushioning member can be a "passive" tag that does not require a power source in order to be read by an earpiece. For example, the identification tag can be implemented using a magnet whose presence and geometry can be detected using currents generated by reader circuitry located in the earpiece. As another example, the identification tag can be implemented using an optical pattern (e.g., alternating regions of high and low reflectivity) that can be scanned using reader circuitry that includes a light source and light detector located in the earpiece. As yet another example, the identification tag can be implemented as a passive NFC or RFID tag, and the reader circuitry in the earpiece can include a compatible NFC or RFID reader. As still another example, the identification tag can be implemented as an inductive coil with a particular resonant frequency, and the reader circuitry in the earpiece can include a tuner to detect the resonant frequency of the coil. The foregoing are examples of "contactless" identification that do not require an electrical connection between the earpiece and the cushioning member. In other embodiments, a passive identification tag can be implemented using one or more electrical contacts. For instance, an identification tag can include a set of contacts, each of which may or may not be connected to a ground contact, and the reader circuitry in the earpiece can connect to the contacts and read the identification data by detecting the connection pattern of contacts in the identification tag. As another example, an identification tag can be implemented using a resistor having a specific resistance value coupled between two electrical contacts, and the reader circuitry in the earpiece can read the identification data by measuring the resistance value. In still other embodiments, the identification tag can be active, and the tag can draw enough power from the earpiece to communicate identification data to the reader circuitry via a wired or wireless communication channel.”
the sensor in the buffer member has contact interpreted as first terminal which connect to reader circuitry in the earpiece through a second set of contacts interpreted as second terminals), supplying power to the biometric sensor through the second terminal (Terlizzi et al; Para [0004] of US 62/925,952  published as Para [0042]; Para [0004]… and the tag can draw enough power from the earpiece to communicate identification data to the reader circuitry via a wired or wireless communication channel); and receiving at least one piece of biometric signal data obtained from the biometric sensor of the buffering member through the second terminal (Terlizzi et al; Para [0004] of US 62/925,952  published as Para [0042]; “Para [0004]--- to communicate identification data to the reader circuitry via a wired or wireless communication channel---).

Regarding claim 20, Terlizzi et al disclose the method of claim 11, further comprising transmitting at least one piece of the obtained biometric signal data to an external electronic device through a communication module (Terlizzi et al; Para [0029] of US 62/925,952 published as Para [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi et al (US 62295952 published as US 2021/0084402 A1).
Regarding claim 2, Terlizzi et al disclose the audio output device of claim 1, but do not expressly disclose wherein the buffering member comprises: a connection portion formed to be connected to the portion of the housing, and a cover formed to extend from the connection portion so as to surround the connection portion, and wherein one region of the portion of the housing is formed to protrude and to be inserted into the connection portion of the buffering member. However, Terlizzi discloses in another embodiment an audio output device wherein the buffering member comprises: a connection portion formed to be connected to the portion of the housing, and a cover formed to extend from the connection portion so as to surround the connection portion, and wherein one region of the portion of the housing is formed to protrude and to be inserted into the connection portion of the buffering member (Terlizzi et al; Fig 5 of US 62902239; buffering member 52 with connection portion 59 and cover 53; cover 53 surrounds connection portion 59; region 56 of housing protrude and is to be inserted to connection portion 59 of buffering 52). It would have been obvious to one of the ordinary skills in the art to use the connection part and protrusion taught by Terlizzi as buffering device connection in the audio device taught by Terlizzi. The motivation to do so would have been to improve the attachment of the housing and the buffer member.

Regarding claim 12, Terlizzi et al disclose the method of claim 11, but do not expressly disclose wherein the buffering member comprises: a connection portion formed to be connected to the portion of the housing, and a cover formed to extend from the connection portion so as to surround the connection portion, and wherein one region of the portion of the housing is formed to protrude and to be inserted into the connection portion of the buffering member. However, Terlizzi discloses in another embodiment an audio output device wherein the buffering member comprises: a connection portion formed to be connected to the portion of the housing, and a cover formed to extend from the connection portion so as to surround the connection portion, and wherein one region of the portion of the housing is formed to protrude and to be inserted into the connection portion of the buffering member (Terlizzi et al; Fig 5 of US 62902239; buffering member 52 with connection portion 59 and cover 53; cover 53 surrounds connection portion 59; region 56 of housing protrude and is to be inserted to connection portion 59 of buffering 52). It would have been obvious to one of the ordinary skills in the art to use the connection part and protrusion taught by Terlizzi as buffering device connection in the audio device taught by Terlizzi. The motivation to do so would have been to improve the attachment of the housing and the buffer member.

Claims 3-4, 9, 13-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi et al (US 62295952 published as US 2021/0084402 A1) in view of Kirszenblat et al (US 2018/0235540 A1).
Regarding claim 3, Terlizzi et al disclose the audio output device of claim 2, but do not expressly disclose wherein the first terminal is disposed in a portion of the connection portion of the buffering member, and wherein the biometric sensor is disposed inside the cover of the buffering member. However, in the same field of endeavor, Kirszenblat et al disclose a device wherein the first terminal is disposed in a portion of the connection portion of the buffering member, and wherein the biometric sensor is disposed inside the cover of the buffering member (Kirszenblat et al; Para [0079]-[0082][0085]; Fig 14). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the sensor feature taught by Kirszenblat et al to select the best biometric signal in the device taught by Terlizzi. The motivation to do so would have been to reduce design constraint of the device.

Regarding claim 4, Terlizzi et al in view of Kirszenblat et al disclose the audio output device of claim 3, wherein the first terminal and the biometric sensor of the buffering member are connected through at least one of a flexible printed circuit board (FPCB) or a wire (Terlizzi et al; Para [0047] of US 62/925,952 published as Para [0134]).

Regarding claim 9, Terlizzi et al disclose the audio output device of claim 1, but do not expressly disclose wherein the buffering member is formed by silicon molding on at least a portion of the biometric sensor. However, in the same field of endeavor, Kirszenblat et al disclose a device wherein the buffering member is formed by silicon molding on at least a portion of the biometric sensor (Kirszenblat et al; Para [0079]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the sensor feature taught by Kirszenblat et al as sensor in the device taught by Terlizzi. The motivation to do so would have been to reduce design constraint of the device.

Regarding claim 13, Terlizzi et al disclose the method of claim 12, but do not expressly disclose wherein the first terminal is disposed in a portion of the connection portion of the buffering member, and wherein the biometric sensor is disposed inside the cover of the buffering member. However, in the same field of endeavor, Kirszenblat et al disclose a device wherein the first terminal is disposed in a portion of the connection portion of the buffering member, and wherein the biometric sensor is disposed inside the cover of the buffering member (Kirszenblat et al; Para [0079]-[0082][0085]; Fig 14). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the sensor feature taught by Kirszenblat et al to select the best biometric signal in the device taught by Terlizzi. The motivation to do so would have been to reduce design constraint of the device.

Regarding claim 14, Terlizzi et al in view of Kirszenblat et al disclose the method of claim 13, wherein the first terminal and the biometric sensor of the buffering member are connected through at least one of a flexible printed circuit board (FPCB) or a wire (Terlizzi et al; Para [0047] of US 62/925,952 published as Para [0134]).

Regarding claim 19, Terlizzi et al disclose the method of claim 11, but do not expressly disclose wherein the buffering member is formed by silicon molding on at least a portion of the biometric sensor. However, in the same field of endeavor, Kirszenblat et al disclose a device wherein the buffering member is formed by silicon molding on at least a portion of the biometric sensor (Kirszenblat et al; Para [0079]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the sensor feature taught by Kirszenblat et al as sensor in the device taught by Terlizzi. The motivation to do so would have been to reduce design constraint of the device.

Claims 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi et al (US 62295952 published as US 2021/0084402 A1) in view of Pine et al (US 10,827,249 A1).
Regarding claim 5, Terlizzi et al disclose the audio output device of claim 2, but do not expressly disclose wherein the one region of the portion of the housing comprises an embossed protrusion, wherein a portion of the connection portion of the buffering member comprises a recessed groove formed to correspond to the embossed protrusion, and wherein the housing and the buffering member are coupled in one direction. However, in the same field of endeavor, Pine discloses an audio output device wherein the one region of the portion of the housing comprises an embossed protrusion (Pine et al; Fig 17B; protrusion 1716 with embossing 1718), wherein a portion of the connection portion of the buffering member comprises a recessed groove formed to correspond to the embossed protrusion, and wherein the housing and the buffering member are coupled in one direction (Pine et al; Fig 23; buffering member 118 correspond to protrusion 1716). It would have been obvious to one of the ordinary skills in the art to use the connection part and protrusion taught by Pine et al as buffering device connection in the audio device taught by Terlizzi. The motivation to do so would have been to improve the aesthetic appearance of the audio device.

Regarding claim 6, Terlizzi et al in view of Pine disclose the audio output device of claim 5, wherein the first terminal comprises a 1-1st terminal and a 1-2nd terminal (Terlizzi et al; Fig 10), wherein the second terminal comprises a 2-1st terminal corresponding to the 1-1st terminal and a 2-2nd terminal corresponding to the 1-2st terminal (Terlizzi et al; Fig 10), and wherein if the housing and the buffering member are coupled in the one direction, the 1-1st terminal and the 2-1st terminal come into contact with each other, and the 1-2nd terminal and the 2-2nd terminal come into contact with each other (Terlizzi et al; Fig 10).

Regarding claim 15, Terlizzi et al disclose the method of claim 12, but do not expressly disclose wherein the one region of the portion of the housing comprises an embossed protrusion, wherein a portion of the connection portion of the buffering member comprises a recessed groove formed to correspond to the embossed protrusion, and wherein the housing and the buffering member are coupled in one direction. However, in the same field of endeavor, Pine discloses an audio output device wherein the one region of the portion of the housing comprises an embossed protrusion (Pine et al; Fig 17B; protrusion 1716 with embossing 1718), wherein a portion of the connection portion of the buffering member comprises a recessed groove formed to correspond to the embossed protrusion, and wherein the housing and the buffering member are coupled in one direction (Pine et al; Fig 23; buffering member 118 correspond to protrusion 1716). It would have been obvious to one of the ordinary skills in the art to use the connection part and protrusion taught by Pine et al as buffering device connection in the audio device taught by Terlizzi. The motivation to do so would have been to improve the aesthetic appearance of the audio device.

Regarding claim 16, Terlizzi et al in view of Pine disclose the method of claim 15, wherein the first terminal comprises a 1-1st terminal and a 1-2nd terminal (Terlizzi et al; Fig 10), wherein the second terminal comprises a 2-1st terminal corresponding to the 1-1st terminal and a 2-2nd terminal corresponding to the 1-2st terminal (Terlizzi et al; Fig 10), and wherein if the housing and the buffering member are coupled in the one direction, the 1-1st terminal and the 2-1st terminal come into contact with each other, and the 1-2nd terminal and the 2-2nd terminal come into contact with each other (Terlizzi et al; Fig 10).

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi et al (US 62295952 published as US 2021/0084402 A1) in view of Yang et al (US 2010/0113948 A1).
Regarding claim 7, Terlizzi et al disclose the audio output device of claim 1, but do not expressly disclose wherein the biometric sensor comprises: a first biometric sensor comprising: a first light emitter, and a first light receiver disposed adjacent to the first light emitter, and a second biometric sensor comprising: a second light emitter, and a second light receiver disposed adjacent to the second light emitter, and wherein the control circuit is configured to: receive first biometric signal data obtained from the first biometric sensor,  receive second biometric signal data obtained from the second biometric sensor, compare signal quality information of the first biometric signal data with signal quality information of the second biometric signal data, and if the signal quality information of the first biometric signal data has a higher signal quality value than that of the second biometric signal data, select the first biometric signal data. However, in the same field of endeavor, Yang et al disclose a device wherein the biometric sensor comprises: a first biometric sensor comprising: a first light emitter, and a first light receiver disposed adjacent to the first light emitter (Yang et al; Fig 3; 12 and 14), and a second biometric sensor comprising: a second light emitter, and a second light receiver disposed adjacent to the second light emitter (Yang et al; Fig 3; 16 and 18), and wherein the control circuit is configured to: receive first biometric signal data obtained from the first biometric sensor, receive second biometric signal data obtained from the second biometric sensor (Yang et al; Para [0013]), compare signal quality information of the first biometric signal data with signal quality information of the second biometric signal data (Yang et al; Para [0013]), and if the signal quality information of the first biometric signal data has a higher signal quality value than that of the second biometric signal data, select the first biometric signal data (Yang et al; Para [0013][0038]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the selection feature taught by Yang to select the best biometric signal in the device taught by Terlizzi. The motivation to do so would have been to improve the accuracy of the biometric information.

Regarding claim 17, Terlizzi et al disclose the method of claim 11, but do not expressly disclose further comprising: receiving first biometric signal data obtained from a first biometric sensor comprising a first light emitter and a first light receiver disposed adjacent to the first light emitter; receiving second biometric signal data obtained from a second biometric sensor comprising a second light emitter and a second light receiver disposed adjacent to the second light emitter; comparing signal quality information of the first biometric signal data with signal quality information of the second biometric signal data; and if the signal quality information of the first biometric signal data has a higher signal quality value than that of the second biometric signal data, selecting the first biometric signal data. However, in the same field of endeavor, Yang et al disclose a device wherein the biometric sensor comprises: a first biometric sensor comprising: a first light emitter, and a first light receiver disposed adjacent to the first light emitter (Yang et al; Fig 3; 12 and 14), and a second biometric sensor comprising: a second light emitter, and a second light receiver disposed adjacent to the second light emitter (Yang et al; Fig 3; 16 and 18), and wherein the control circuit is configured to: receive first biometric signal data obtained from the first biometric sensor, receive second biometric signal data obtained from the second biometric sensor (Yang et al; Para [0013]), compare signal quality information of the first biometric signal data with signal quality information of the second biometric signal data (Yang et al; Para [0013]), and if the signal quality information of the first biometric signal data has a higher signal quality value than that of the second biometric signal data, select the first biometric signal data (Yang et al; Para [0013][0038]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the selection feature taught by Yang to select the best biometric signal in the device taught by Terlizzi. The motivation to do so would have been to improve the accuracy of the biometric information.

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi et al (US 62295952 published as US 2021/0084402 A1) in view of Yang et al (US 2010/0113948 A1) and further in view of Haartsen (US 2019/0029529 A1).
Regarding claim 8, Terlizzi et al in view of Yang disclose the audio output device of claim 7, but do not expressly disclose wherein the control circuit is configured to compare the signal quality information, based on a signal-to-noise ratio (SNR) value of the first biometric signal data and an SNR value of the second biometric signal data. However, in the same field of endeavor, Haartsen et al disclose a device wherein the control circuit is configured to compare the signal quality information, based on a signal-to-noise ratio (SNR) value of the first biometric signal data and an SNR value of the second biometric signal data (Haartsen; Para [0041]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the selection feature taught by Haartsen to select the best biometric signal in the device taught by Terlizzi. The motivation to do so would have been to improve the noise reduction of the biometric information.

Regarding claim 18, Terlizzi et al in view of Yang et al disclose the method of claim 17, but do not expressly disclose further comprising comparing the signal quality information, based on a signal-to-noise ratio (SNR) value of the first biometric signal data and an SNR value of the second biometric signal data. However, in the same field of endeavor, Haartsen et al disclose a device wherein the control circuit is configured to compare the signal quality information, based on a signal-to-noise ratio (SNR) value of the first biometric signal data and an SNR value of the second biometric signal data (Haartsen; Para [0041]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the selection feature taught by Haartsen to select the best biometric signal in the device taught by Terlizzi. The motivation to do so would have been to improve the noise reduction of the biometric information.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651